Citation Nr: 1038552	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to February 1967 
and from July 1970 to July 1973.  The Veteran also had an 
unverified period of reserve duty.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In September 2010 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record and has been associated with the claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a bilateral knee disorder as a 
result of his time in service.  The Board finds that additional 
development is necessary with respect to this claim.  
Accordingly, further appellate consideration will be deferred and 
the claim is remanded to the RO/AMC for further action as 
described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Board notes that active service includes any period of active 
duty for training (ACDUTRA) during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty, or any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2009).  Further, 
ACDUTRA includes full-time duty in the Armed Forces performed by 
the Reserves for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).  Service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106.  

The Veteran first claimed entitlement to service connection for a 
bilateral knee condition in January 2006.  A January 2007 rating 
decision denied entitlement to service connection for that 
condition, finding that there was no evidence that the condition 
was incurred in or caused by service.  The veteran submitted a 
Notice of Disagreement (NOD) with that decision in February 2007.  
The RO issued a Statement of the Case (SOC) in October 2008 and 
the Veteran filed a Substantive Appeal (VA Form 9) later that 
month.  

The Veteran's claim appears to be that he was sound upon entry 
into service in July 1970, and that his time in service resulted 
in his currently diagnosed right knee disorder, which in turn 
caused his left knee disorder.  

The Board notes that the Veteran has two periods of active 
service: from June 1964 to February 1967, and from July 1970 to 
July 1973.  There is no record of any diagnosis of or treatment 
for any knee condition during the Veteran's first period of 
service.  During the Veteran's second period of service, in July 
and August of 1970, the Veteran reported right knee pain since a 
motorcycle accident in March 1970.  He complained of pain on 
running and marching and stated that he had swelling until one 
week prior.  Full range of motion of the right knee was 
indicated, and there was no effusion or crepitus and no focal 
tenderness.  X-rays were negative except for a stress fracture of 
the left osis calcis.

Following this period of service, in June 1981 treatment records 
from the Veteran's reserve service, the Veteran complained of 
right knee pain that began after running.  At that time the 
Veteran stated that he had a history of knee problems dating back 
to motorcycle accident.  

Post-service private treatment records from February and March 
2006 indicate that the Veteran complained of bilateral knee pain.  
These records state that the Veteran reported that his knee pain 
had been present for several years and that it was associated 
with his military service, including the occurrence of some 
stress fractures in 1970.  Examination of the knees indicated 
bilateral anterior crepitance patellofemoral in nature that 
worsens with resisted extension of the legs and reproduces pain.  
There was no evidence of ligamentous instability or meniscal 
pathology.  X-rays revealed significant degenerative changes in 
the patellofemoral joint with laterally tracking patellae and 
lateral tilt on the sunrise views.  The treatment records from 
March 2006 indicate a tear of the lateral meniscus, 
chondromalacia in the patellofemoral joint, patellofemoral 
osteoarthritis and moderately large joint fluid collection.  

The Veteran testified at a videoconference hearing before a 
Veterans Law Judge in September 2010.  During that hearing the 
Veteran stated that he had a motorcycle accident in March 1970, 
prior to his second period of service.  The Veteran indicated 
that his injuries from that incident included road rash, but that 
x-rays were negative for any knee injury at that time.  He also 
stated that during basic training in 1970 he developed stress 
fractures in both his left heel and right leg and that during 
reserve duty in 1981 he stepped in a hole and further injured his 
knee.  

During his September 2010 hearing the Veteran also appears to 
have argued that his service treatment records are incomplete.  
He has stated that during active duty for training in 1984, while 
at Bergstrom Air Force Base with the National Guard Academy, he 
had an unspecified incident during a jump.  It is unclear from 
the records in the claims file as to whether the RO has already 
attempted to obtain these records.  In this regard, the RO/AMC 
should attempt to obtain these records through any appropriate 
means.  

While the Veteran was afforded a VA examination in connection 
with his claim in July 2007, the Board notes that additional 
evidence has been received since then and that the examiner's 
opinion was somewhat unclear.  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be 
based upon consideration of the Veteran's prior medical history 
and examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  Furthermore, the Veteran is competent to testify as to 
the presence of observable symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
his representative and ask them to specify 
the service treatment records they believe 
are currently missing from the claims file.  
The RO/AMC should then seek to obtain these 
records, including the records from a claimed 
incident at Bergstrom Air Force Base in 1984.  

2.  RO/AMC should obtain the Veteran's 
National Guard treatment and personnel 
records and verify any periods of active duty 
for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

3.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
in support of his claim for service 
connection for a bilateral knee disorder.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
should be made available to and be reviewed 
by the examiner prior to the examination.  

Following a thorough evaluation the examiner 
is asked to determine the nature and extent 
of the Veteran's claimed bilateral knee 
disorder.  Furthermore, the examiner is 
requested to determine whether the Veteran's 
right knee disorder clearly preexisted the 
Veteran's second period of military service.  

If it is determined that the Veteran had a 
preexisting right knee disorder, the examiner 
should determine whether that condition 
permanently increased in severity during the 
Veteran's period of service.  If the examiner 
determines that such an increase did occur, 
he must state whether it was due to the 
natural progression of the disease or, if 
not, due to aggravation of the disorder by 
service.  

If the examiner determines that a right knee 
disorder did not pre-exist the Veteran's 
second period of service, the examiner must 
determine whether it is at least as likely as 
not (i.e., a 50 percent probability or 
greater) that any current right knee disorder 
began in service or is proximately due to or 
the result of service or any event or injury 
in active service or during any of the 
Veteran's verified periods of ACDUTRA.    

A complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical records and principles and the extent 
to which it is based on the history provided 
by the Veteran.

If the examiner determines that the Veteran's 
right knee disorder was in some way caused by 
or aggravated by the Veteran's service, he is 
asked to determine whether it is at least as 
likely as not that the Veteran's right knee 
disorder caused or aggravated his left knee 
disorder.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.  

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


